DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.
Applicant's election with traverse of the method of claims 1 – 16 in the reply filed on 10/20/2021 is acknowledged. The traversal is on the ground(s) that “the non-elected claims are similar and should be maintained in the same application because doing so would not place any undue burden on the Examiner” [page 1 of Applicant’s reply]. This is not found persuasive because the inventions of Group I (claims 1 – 16) and the invention of Group II (claims 17 – 20) require searching different classes/subclasses as well as employing different search queries. Additionally, while the invention of Group I is drawn to a method of additively manufacturing a fire and overheat detection system (FODS) clamp onto a rail tube, and the invention of Group II is drawn to a clamp for a FODS assembly wherein the claim body is additively manufactured as claimed, it is noted that product-by-process claims, such as the claims of Group II, are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113-I. Therefore, in view of the differences involved in the determination of patentability for Group I and Group II, a different field of search would be required, resulting in a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 6 – 8, 12 – 13, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (US 4,234,999) in view of Melvin (US 2018/0134524) and Davis et al. (US 2016/0279882).
Regarding claim 1, Winter discloses a clamp body (Fig. 1, clamp assembly 10) comprising a base (see annotated Fig. 2) of the clamp body, a locking feature (see annotated Fig. 1) and holders (see annotated Fig. 2) of the clamp body on the base, and flanges forming grooves at each of the holders of the clamp body on the base (see Figs. 1 and 2: the “main body 12” of the clamp connects to top clamp parts / “secondary bodies 14 and 16” which are “hinged sections”; the ends of main body 12 (where main body 12 connects to top clamp parts 12 and 14) are the flanges which form grooves via their curved shape as shown in Figs. 1 and 2). The clamp of Winter is designed to be utilized with “tubular heat sensing devices” in commercial airliners [Col. 1, lines 19-28], indicating the clamp is capable of being utilized as a fire and overheat detection system (FODS) clamp.
Winter does not disclose wherein the clamp is additively manufactured.
Melvin is directed toward a clamping assembly [Title], wherein the clamping assembly can be formed by additive manufacturing by depositing “successive layers” [0045] (clamping assembly 200 comprises elements 202 [0022], 212 [0024], 226 [0027], 234 [0030], and 238 [0031], all of which may be formed by additive manufacturing [0029], [0038], [0045], [0046]).

Winter / Melvin do not expressly disclose additively manufacturing the clamp onto a rail tube.
Davis is directed toward systems and methods for conformal additive manufacturing [Title]. Davis discloses wherein an object can be additively manufactured onto an existing part, wherein the existing part may have a curved shape (“an object can be discretized (i.e., approximated into a series of discrete points) at step 500. The object can be an existing part to be printed on, or a new part to be printed. The discretization of the object to be printed, or printed on, can be carried out by the controller 306. Once the object is discretized, the controller 306 can be configured to define an initial boundary and a desired boundary at step 502. ... The initial boundary may be represented by an initial shape or structure of the object or a portion of the object. The desired boundary may represent a desired shape or structure of the object after printing the object or printing onto the object. The initial and desired boundaries may be defined by a curve(s) or surface(s)” [0091]; see also Fig. 3, showing an exemplary curved shape of the initial boundary 308 [0088]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp is additively manufactured onto a rail tube. This allows the clamp (comprising structural features such as those disclosed by Winter) to be formed by the known method of additive manufacturing (Melvin discloses forming a clamp by additive manufacturing), onto an object with a desired surface shape, such as a rail tube (Davis discloses additively manufacturing an object onto an existing part comprising a curved boundary). It is also noted that Figs. 1 and 2 of Winter show the bottom portion (element 26) of the clamp comprising a curved shape, indicating the clamp of Winter is capable of being positioned on a curved / tubular structure.

    PNG
    media_image1.png
    703
    738
    media_image1.png
    Greyscale

Figs. 1 and 2 of Winter, annotated

Regarding claim 2, Winter discloses installing a grommet (“grommet 21 may be provided around each tube section for purposes of sizing and protection” [Col. 4, lines 13-15]) into each of the holders (see annotated Fig. 1); 
securing the grommets in each of the holders using top clamp parts (see annotated Fig. 2) anchored in the grooves (the top clamp parts are anchored in the grooves via pivot pin 32c (see Fig. 1)), wrapped over the grommets and fastened together using a locking pin (see annotated Fig. 2; grommets 21 are shown in Fig. 1); and 
locking the locking pin in the locking feature [Col. 5, line 67 – Col. 6, line 25].
Regarding claim 6, Winter does not expressly disclose at least one of: mounting the rail tube on a rotary axis; programming a machine to execute the additive manufacturing; and cleaning the clamp body at a completion of the additive manufacturing.
Melvin discloses programming a machine to execute the additive manufacturing (“The computer controls additive fabrication equipment to deposit the successive layers according to a three dimensional model (e.g. a digital file such as an AMF or STL file) that is configured to be converted into a plurality of slices, for example substantially two dimensional slices, that each define a cross sectional layer” [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include programming a machine to execute the additive manufacturing. This is a well-known means for additively manufacturing an object.

Regarding claim 7, Winter discloses a clamp body comprising a locking feature, holders defined at opposite sides of the locking feature and flanges forming grooves at each of the holders (see annotated Figs. 1 and 2, and the description with the rejection of claim 1), installing a grommet into each of the holders (see annotated Fig. 2), securing the grommets in each of the holders using top clamp parts (see annotated Fig. 2) anchored in the grooves (the top clamp parts are anchored in the grooves via pivot pin 32c (see Fig. 1)), wrapped over the grommets and fastened together using a locking pin (see annotated Fig. 2; grommets 21 are shown in Fig. 1); and locking the locking pin in the locking feature [Col. 5, line 67 – Col. 6, line 25].
Winter does not disclose wherein the clamp body is additively manufactured.
Melvin is directed toward a clamping assembly [Title], wherein the clamping assembly can be formed by additive manufacturing by depositing “successive layers” [0045] (clamping assembly 200 comprises elements 202 [0022], 212 [0024], 226 [0027], 234 [0030], and 238 [0031], all of which may be formed by additive manufacturing [0029], [0038], [0045], [0046]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body is formed by a method of additive manufacturing. Melvin discloses that clamp assembly can be manufacturing using any of several manufacturing methods, such as “casting, forging, fabrication, additive manufacturing, and so on, or a 
Winter / Melvin do not expressly disclose additively manufacturing the clamp body onto a rail tube.
Davis is directed toward systems and methods for conformal additive manufacturing [Title]. Davis discloses wherein an object can be additively manufactured onto an existing part, wherein the existing part may have a curved shape (“an object can be discretized (i.e., approximated into a series of discrete points) at step 500. The object can be an existing part to be printed on, or a new part to be printed. The discretization of the object to be printed, or printed on, can be carried out by the controller 306. Once the object is discretized, the controller 306 can be configured to define an initial boundary and a desired boundary at step 502. ... The initial boundary may be represented by an initial shape or structure of the object or a portion of the object. The desired boundary may represent a desired shape or structure of the object after printing the object or printing onto the object. The initial and desired boundaries may be defined by a curve(s) or surface(s)” [0091]; see also Fig. 3, showing an exemplary curved shape of the initial boundary 308 [0088]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body is additively manufactured onto a rail tube. This allows the clamp (comprising structural features such as those disclosed by Winter) to be formed by the known method of additive manufacturing (Melvin discloses forming a clamp by additive manufacturing), onto an object with a desired surface shape, such as a rail tube (Davis discloses additively manufacturing an object onto an existing part comprising a curved boundary). It is also noted that Figs. 1 and 2 of Winter show the bottom portion (element 26) of the clamp comprising a curved shape, indicating the clamp of Winter is capable of being positioned on a curved / tubular structure.

Regarding claim 8, Winter does not expressly disclose wherein the additively manufacturing of the clamp body onto the rail tube comprises executing an additive manufacturing process onto a pre-made rail tube.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include executing an additive manufacturing process. This is a well-known means for additively manufacturing an object.
Melvin does not expressly disclose executing an additive manufacturing process onto a pre-made rail tube.
Davis is directed toward systems and methods for conformal additive manufacturing [Title]. Davis discloses wherein an object can be additively manufactured onto an existing part, wherein the existing part may have a curved shape (“an object can be discretized (i.e., approximated into a series of discrete points) at step 500. The object can be an existing part to be printed on, or a new part to be printed. The discretization of the object to be printed, or printed on, can be carried out by the controller 306. Once the object is discretized, the controller 306 can be configured to define an initial boundary and a desired boundary at step 502. ... The initial boundary may be represented by an initial shape or structure of the object or a portion of the object. The desired boundary may represent a desired shape or structure of the object after printing the object or printing onto the object. The initial and desired boundaries may be defined by a curve(s) or surface(s)” [0091]; see also Fig. 3, showing an exemplary curved shape of the initial boundary 308 [0088]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include executing an additive manufacturing process onto a pre-made rail tube. This allows the clamp (comprising structural features such as those disclosed by Winter) to be formed by additive manufacturing (Melvin discloses forming a clamp by additive manufacturing), onto an object with a desired surface shape, such as a rail tube (Davis discloses additively manufacturing an object onto an existing part comprising a curved boundary). It is also noted that Figs. 1 and 2 of Winter show the bottom portion (element 26) of the clamp comprising a curved shape, indicating the clamp of Winter is capable of being positioned on a curved / tubular structure.
Regarding claim 12, as described in the rejection of claim 7, Winter discloses a clamp body comprising a locking feature, holders, and flanges.
Winter does not expressly disclose building up a base of the clamp body on the rail tube; sequentially building up portions of the locking feature and the holders of the clamp body on the base; and sequentially building up remaining portions of the holders and the flanges of the clamp body on the base.
However, as described in the rejection of claim 7, Melvin discloses a clamping assembly, wherein the clamping assembly can be formed by additive manufacturing by depositing “successive layers”. Additionally, as described in the rejection of claim 7, Davis discloses wherein an object can be additively manufactured onto an existing part, wherein the existing part may have a curved shape.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the additive manufacturing of the clamp body comprises building up a base of the clamp body on the rail tube; sequentially building up portions of the locking feature and the holders of the clamp body on the base; and sequentially building up remaining portions of the holders and the flanges of the clamp body on the base. This allows the clamp (comprising structural features such as those disclosed by Winter) to be formed by the known method of additive manufacturing (Melvin discloses forming a clamp by additive manufacturing), onto an object with a desired surface shape, such as a rail tube (Davis discloses additively manufacturing an object onto an existing part comprising a curved boundary). It is also noted that Figs. 1 and 2 of Winter show the bottom portion (element 26) of the clamp comprising a curved shape, indicating the clamp of Winter is capable of being positioned on a curved / tubular structure.

Regarding claim 13, Winter does not expressly disclose at least one of: mounting the rail tube on a rotary axis; programming a machine to execute the additively manufacturing of the clamp body; and cleaning the clamp body at a completion of the additively manufacturing of the clamp body.
Melvin discloses programming a machine to execute the additive manufacturing (“The computer controls additive fabrication equipment to deposit the successive layers according to a three dimensional 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include programming a machine to execute the additive manufacturing of the clamp body. This is a well-known means for additively manufacturing an object.

Regarding claim 15, Winter discloses wherein the locking of the locking pin in the locking feature comprises quarter-turning the locking pin (“the entire locking member is rotated by means of a wrench or similar device (or by means of a screw driver if desired) approximately 90° so that cross bar 58 is locked within through hole 24 and against the back side of raised section 22. In this way, the entire assembly is interlocked in the position illustrated in FIG. 2 for locking the grommeted sections of tubes 20 in place” [Col. 6, lines 18-25].

Regarding claim 16, Winter discloses wherein the clamp body comprises axial restraint for the locking pin in the locking feature (the axial constraint can be considered to be the oval shape of the locking feature; that is, because the locking feature has an “oval” [Col. 4, line 22] shape, the locking pin is able to be locked into the locking feature when the pin is rotated approximately 90°).
Winter does not expressly disclose wherein the axial restraint is formed by additive manufacturing.
However, Melvin discloses the additive manufacturing of a clamp as described above.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the axial restraint is formed by additive manufacturing. The manufacturing of the clamp of Winter, by additive manufacturing, is merely the use of a known technique of additively manufacturing a clamp (as disclosed by Melvin) to create a known clamp (as disclosed by Winter).

Claims 3 – 5 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Winter / Melvin / Davis in view of Brezoczky et al. (US 2018/0111319).
Regarding claim 3, Winter / Melvin / Davis does not expressly disclose wherein the building and the sequential building comprise laser direct metal deposition (LMD).
Brezoczky is directed toward a method of additive manufacturing / 3D printing [Abstract]. Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the building and the sequential building comprise laser direct metal deposition (LMD). As described above, Melvin discloses building a clamp by additive manufacturing. The use of laser metal deposition, as disclosed by Brezoczky, is merely the simple substitution of one known method of additive manufacturing for the method of additively manufacturing a clamp as disclosed by Melvin.

Regarding claim 4, Winter does not expressly disclose wherein the clamp body comprises a metal or a metal alloy compatible with LMD.
However, Winter discloses wherein the clamp body is “constructed of sheet metal or other relatively inexpensive and readily formable but strong material” [Col. 3, line 66 – Col. 4, line 3]. Additionally, Melvin discloses wherein the clamp, which is constructed by additive manufacturing, may be made of metal (clamping assembly 200 comprises elements 202 [0022], 212 [0024], 226 [0027], 234 [0030], and 238 [0031], all of which may be metal [0029], [0038]).
Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170]. Since Brezoczky discloses “laser metal deposition,” this indicates that the metal utilized in Brezoczky’s invention is a metal or a metal alloy compatible with LMD.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body comprises a metal or a metal alloy compatible with LMD, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Regarding claim 5, Winter / Melvin / Davis does not expressly disclose wherein the clamp body comprises stainless steel.
Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170], and wherein the material utilized in the additive manufacturing process can be “stainless steel” [0172].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body comprises stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Regarding claim 9, Winter / Melvin / Davis does not expressly disclose wherein the additively manufacturing of the clamp body onto the rail tube comprises laser direct metal deposition (LMD).
Brezoczky is directed toward a method of additive manufacturing / 3D printing [Abstract]. Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the additively manufacturing of the clamp body onto the rail tube comprises laser direct metal deposition (LMD). As described above, Melvin discloses building a clamp by additive manufacturing. The use of laser metal deposition, as disclosed by Brezoczky, is merely the simple substitution of one known method of additive manufacturing for the method of additively manufacturing a clamp as disclosed by Melvin.

Regarding claim 10, Winter does not expressly disclose wherein the clamp body comprises a metal or a metal alloy compatible with LMD.
However, Winter discloses wherein the clamp body is “constructed of sheet metal or other relatively inexpensive and readily formable but strong material” [Col. 3, line 66 – Col. 4, line 3]. Additionally, Melvin discloses wherein the clamp, which is constructed by additive manufacturing, may be 
Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170]. Since Brezoczky discloses “laser metal deposition,” this indicates that the metal utilized in Brezoczky’s invention is a metal or a metal alloy compatible with LMD.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body comprises a metal or a metal alloy compatible with LMD, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Regarding claim 11, Winter / Melvin / Davis does not expressly disclose wherein the clamp body comprises stainless steel.
Brezoczky discloses an additive manufacturing process that utilizes “laser metal deposition” [0170], and wherein the material utilized in the additive manufacturing process can be “stainless steel” [0172].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the clamp body comprises stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winter / Melvin / Davis in view of Kerdanyan et al. (EP 3376057).
Regarding claim 14, Winter discloses wherein the securing of the grommet in each of the holders using the top clamp parts comprises: 
wrapping curved sections of the top clamp parts over the grommets (Fig. 1 shows the top clamp parts in an open position, and Fig. 2 shows the top clamp parts in a closed position, wherein the curved 
fastening the top clamp parts together by inserting the locking pin through overlapping apertures of the top clamp parts and into the locking feature (see Fig. 6 of Winter, which shows an aperture in top clamp part 16; Fig. 1 shows an aperture in top clamp part 14; Fig. 2 shows the locking pin having been inserted through the apertures of the top clamp parts and through the locking feature).
Winter does not expressly disclose anchoring lip arrangements of the top clamp parts in the grooves. 
Kerdanyan is directed toward a bushing and clamp designed to secure a sensor in a high temperature situation [0001]. Kerdanyan discloses a clamp assembly wherein lip arrangements are anchored in grooves (Fig. 1; “long tongue portion 24A that extends up secure around the rod of hinge 28 of clamp 10” [0003]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include anchoring lip arrangements of the top clamp parts in the grooves. This is merely the simple substitution of one known means for allowing top clamp parts of a clamp to rotate around a hinged portion for another, yielding the predictable result of allowing the top clamp parts to move from an open position to a closed position to secure elements within the clamp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.M.S./Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761